DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on April 2, 2021 has been entered and made of record.  

Response to Amendment
Claims 1, 2, 8, 9, 15, and 16 have been amended.  Claims 7, 14, and 20 have been canceled.  Claims 1-6, 8-13, and 15-19 remain pending in the application.  

Applicant’s arguments and/or amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 102 previously set forth in the Office Action mailed on January 4, 2020.  Accordingly, the claim rejection(s) under 35 U.S.C. 102 as articulated therein are withdrawn, and the claims are in a condition for allowance.  

Allowable Subject Matter
Claims 1-6, 8-13, and 15-19 are allowed.  

The following is an Examiner’s statement of reasons for allowance:

Thomas, et al., U.S. Pub. No. 2019/0342356 and Scarlata et al., U.S. Pub. No. 2015/0033316.  The prior art of record does not appears to disclose or fairly teach in reasonable combination to one of ordinary skill in the art “wherein the generating of the attribute manifest is performed within a secure enclave of [a] processing device”, within the scope and context of the claimed invention.  While the use of secure enclaves is certainly known (see, e.g., Scarlata), the requirements of claims 1, 8, and 15 are that “the generating of the attribute manifest [be] performed within a secure enclave of the processing device”.  

Claims 2-6, 9-13, and 16-19 are each dependent from one of claims 1, 8, or 15, and are therefore allowed under the same rationale.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Be’ery, et al., U.S. Pub. No. 2014/0317738

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
April 10, 2021